Case: 17-13405   Date Filed: 04/23/2019   Page: 1 of 14


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-13405
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 2:14-cv-01016-DAB



CLAUDE MCQUEEN,

                                                            Plaintiff-Appellant,

                                   versus

ALABAMA DEPARTMENT OF TRANSPORTATION,
STATE OF ALABAMA,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                              (April 23, 2019)

Before BRANCH, GRANT, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 17-13405        Date Filed: 04/23/2019      Page: 2 of 14


       Claude McQueen (“Mr. McQueen”), an African-American male proceeding

pro se on appeal, appeals a magistrate judge’s grant of summary judgment to the

Alabama Department of Transportation (“ALDOT”); the State of Alabama (“the

State”); and three department employees—Sharon Ellis, Jason Boothe, and Mike

Griffin (collectively “Individual Defendants”) as to his retaliation and race

discrimination complaints brought pursuant to Title VII of the Civil Rights Act of

1964 (“Title VII”), 42 U.S.C. § 1981, and the Equal Protection Clause. For the

reasons set forth herein, we affirm the judgment of the magistrate judge. 1


                                                I.

       We assume the parties are familiar with the background of this case. Thus,

we summarize the proceedings and facts only insofar as necessary to provide

context for our decision. Mr. McQueen, who was represented by counsel in the

proceedings below, asserted race discrimination claims based on unequal pay, 2 a

hostile work environment claim, and a retaliation claim against ALDOT and the


1
        The parties consented to the magistrate judge handling dispositive motions pursuant to 28
U.S.C. § 636(c).
2
        The magistrate judge construed Mr. McQueen’s complaint as potentially also raising an
unequal pay claim under the Equal Pay Act. Because Mr. McQueen does not make any
arguments on appeal regarding sex discrimination, this argument is deemed abandoned. See
Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008). Alternatively, because Mr. McQueen
did not demonstrate below that ALDOT or the State “pays different wages to employees of
opposite sexes for equal work on jobs the performance of which requires equal skill, effort, and
responsibility, and which are performed under similar working conditions[,]” he has failed to
establish a prima facie case under the Equal Pay Act in any event. See Meeks v. Computer
Assocs. Int’l, 15 F.3d 1013, 1018 (11th Cir. 1994) (citations and internal quotation marks
omitted).
                                                2
              Case: 17-13405      Date Filed: 04/23/2019    Page: 3 of 14


State. Mr. McQueen also asserted a claim under 42 U.S.C. § 1983 against the

Individual Defendants, alleging that they allowed the creation of a racially hostile

work environment and retaliated against him in violation of 42 U.S.C. § 1981 and

the Equal Protection Clause of the Fourteenth Amendment.

                                            II.

      We review a district court’s order granting summary judgment de novo,

viewing all the evidence, and drawing all reasonable inferences, in favor of the

non-moving party. Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 767 (11th

Cir. 2005). Summary judgment is appropriate when the record demonstrates that

there is no genuine dispute as to any material fact, and the movant is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a). There must be sufficient

evidence on which the jury could reasonably find for the plaintiff, and the

existence of a scintilla of evidence in support of the plaintiff’s position is

insufficient. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252, 106 S. Ct. 2505,

2512 (1986). We may affirm the judgment of the district court on any ground

supported by the record, regardless of whether that ground was relied upon or even

considered by the district court. Kernel Records Oy v. Mosley, 694 F.3d 1294,

1309 (11th Cir. 2012).




                                            3
              Case: 17-13405    Date Filed: 04/23/2019    Page: 4 of 14




                                          III.

      A. Abandonment of Claims of Error

      Issues must be raised plainly and prominently on appeal. See Sapuppo v.

Allstate Floridian Ins. Co., 739 F.3d 678, 680–81 (11th Cir. 2014). It is

insufficient for a party to make only passing references to a claim without

supporting argument or citation to authority. Id. at 681–82. Further, an appellant

should clearly identify any issues that he wishes for us to address on appeal, and

his statement of the issues on appeal should reference the grounds for the district

court’s rulings. See id. at 680–81. Although pro se briefs are liberally construed,

these rules of abandonment apply equally to pro se litigants. Timson v. Sampson,

518 F.3d 870, 874 (11th Cir. 2008).

      Mr. McQueen’s brief generically argues that the magistrate judge erred by

not affording him “the grace of the law that is afforded every non-moving party.”

Because Mr. McQueen has not challenged on appeal any of the multiple,

independent reasons the magistrate judge provided for summary judgment as to all

five defendants, he has abandoned any claims of error. Timson, 518 F.3d at 874.

This basis alone supports affirming the magistrate judge’s judgment. For the

reasons set forth below, the judgment should be affirmed in any event.




                                          4
              Case: 17-13405     Date Filed: 04/23/2019    Page: 5 of 14


      B. Race Discrimination Claims

      Title VII makes it unlawful for an employer to discriminate against an

employee on the basis of race. 42 U.S.C. § 2000e-2(a). Discrimination can be

proven through direct or circumstantial evidence. Hinson v. Clinch Cty. Bd. of

Educ., 231 F.3d 821, 827 (11th Cir. 2000). Section 1983 of Title 42 makes liable

any person acting under color of state law to an injured party for depriving the

injured party of their rights under the Constitution. 42 U.S.C. § 1983.

Discrimination claims brought under § 1983 based on § 1981 and the Equal

Protection Clause are subject to the same standards of proof and use the same

analytical framework as intentional discrimination claims brought under Title VII.

Bryant v. Jones, 575 F.3d 1281, 1296 n.20 (11th Cir. 2009).

      Where the claimant relies on circumstantial evidence, we generally apply the

burden-shifting framework established in McDonnell Douglas Corp. v. Green, 411

U.S. 792, 93 S. Ct. 1817 (1973). Trask v. Sec’y, Dep’t of Veterans Affairs, 822

F.3d 1179, 1191 (11th Cir. 2016). If the plaintiff makes out a prima facie case, the

burden shifts to the employer to articulate a legitimate, non-discriminatory reason

for its action. McDonnell Douglas Corp., 411 U.S. at 802, 93 S. Ct. at 1824. The

burden then shifts back to the plaintiff to show that the stated reason is pretext.

Springer v. Convergys Customer Mgmt. Grp. Inc., 509 F.3d 1344, 1349 (11th Cir.

2007). Outside of the burden-shifting framework, a plaintiff may still survive


                                           5
              Case: 17-13405    Date Filed: 04/23/2019    Page: 6 of 14


summary judgment by presenting “a convincing mosaic” of circumstantial

evidence that “raises a reasonable inference that the employer discriminated

against” him. Smith v. Lockheed-Martin Corp., 644 F.3d 1321, 1328 (11th Cir.

2011).

      Generally, to state a prima facie claim of racial discrimination, a plaintiff

must allege that: (1) he is a member of a protected class; (2) he was subjected to an

adverse employment action; (3) the employer treated similarly situated employees

who were not members of the plaintiff’s class more favorably; and (4) the plaintiff

was qualified for the job or benefit at issue. Rice-Lamar v. City of Fort

Lauderdale, 232 F.3d 836, 842–43 (11th Cir. 2000). For the reasons set forth

below, the magistrate judge did not err in granting of summary judgment to

ALDOT and the State as to Mr. McQueen’s race discrimination claims because he

failed to establish a prima facie case for both his unequal pay and hostile work

environment claims.

             1. Unequal Pay Claim

      When a complained-of adverse employment action is not an “ultimate

employment decision,” such as a termination, failure to hire, or demotion, the

conduct at issue must substantially alter “the employee’s compensation, terms,

conditions, or privileges or employment, [or] deprive him or her of employment

opportunities.” Crawford v. Carroll, 529 F.3d 961, 970–73 (11th Cir. 2008)


                                          6
              Case: 17-13405      Date Filed: 04/23/2019     Page: 7 of 14


(quotation marks omitted). Actions that affect compensation are considered

adverse employment actions. 42 U.S.C. § 2000e-2(a)(1). “[A]n evaluation that

directly disentitles an employee to a raise of any significance is an adverse

employment action under Title VII.” Gillis v. Ga. Dep’t of Corrs., 400 F.3d 883,

887 (11th Cir. 2005). “When an employer applies its standard policies in a

nondiscriminatory manner, its action is not objectively adverse.” Cotton v.

Cracker Barrel Old Country Store, Inc., 434 F.3d 1227, 1234 (11th Cir. 2006).

       When comparing the plaintiff’s treatment to a non-protected employee, the

plaintiff and the employee he identifies as a comparator must be “similarly situated

in all material respects.” See Lewis v. City of Union City, No. 15-11362, 2019

WL 1285058, at *8 (11th Cir. Mar. 21, 2019) (en banc). This means that a

similarly situated comparator will have “engaged in the same basic conduct (or

misconduct) as the plaintiff, . . . will have been subject to the same employment

policy, guideline, or rule as the plaintiff, . . . will ordinarily (although not

invariably) have been under the jurisdiction of the same supervisor as the plaintiff,

and . . . will share the plaintiff’s employment or disciplinary history[.]” Id. If a

plaintiff fails to show the existence of a similarly situated employee, summary

judgment is appropriate where no other evidence of discrimination is present.

Holifield v. Reno, 115 F.3d 1555, 1562 (11th Cir. 1997).




                                             7
               Case: 17-13405       Date Filed: 04/23/2019       Page: 8 of 14


       In this case, Mr. McQueen alleged that he was denied step raises based on

his race. Mr. McQueen stated in his deposition that the other members of his crew

received step raises while he did not. All of the other crew members, however,

had received the certification that the step raise was conditioned upon, while Mr.

McQueen had not. Accordingly, Mr. McQueen has not pointed to a comparator

that is similarly situated in all material respects. See Lewis, 2019 WL 1285058, at

*8. Moreover, Mr. McQueen has failed to establish that he was entitled to such a

raise, as he received multiple performance evaluations indicating that he was either

not meeting performance standards or only partially meeting performance

standards.3 Accordingly, the magistrate judge did not err in granting summary

judgment to ALDOT and the State as to this claim.

              2. Hostile Work Environment Claim

       A hostile work environment claim under Title VII is established upon proof

that “the workplace is permeated with discriminatory intimidation, ridicule, and

insult, that is sufficiently severe or pervasive to alter the conditions of the victim’s

employment and create an abusive working environment.” Harris v. Forklift Sys.,

Inc., 510 U.S. 17, 21, 114 S. Ct. 367, 370 (1993) (quotation marks and citation

omitted). When the harassment claim is based on race, the employee must prove:



3
       Mr. McQueen argued below that his poor appraisal scores were caused by preferential
treatment of other employees based on race but did not offer any support for these arguments.
                                               8
                Case: 17-13405        Date Filed: 04/23/2019       Page: 9 of 14


“(1) that he is a member of a protected class; (2) that he was subjected to

unwelcome racial harassment; (3) that the harassment was based on his race; (4)

that the harassment was severe or pervasive enough to alter the terms and

conditions of his employment and create a discriminatorily abusive working

environment; and (5) that the employer is responsible for the environment under a

theory of either vicarious or direct liability.” Adams v. Austal, U.S.A., L.L.C., 754

F.3d 1240, 1248–49 (11th Cir. 2014). A plaintiff may establish a violation of Title

VII by showing either severe or pervasive harassment. Reeves v. C.H. Robinson

Worldwide, Inc., 594 F.3d 798, 808 (11th Cir. 2010) (en banc). Instances of

harassment are considered cumulatively rather than in isolation. Id. However, the

plaintiff must have been aware of the harassment. Adams, 754 F.3d at 1250.

       In this case, Mr. McQueen alleged that ALDOT and the State allowed the

creation of a racially hostile work environment by refusing to discipline his

coworker, Josh Grisset, for racially based verbal harassment and physical violence.

He alleged that Grisset spoke to him, but not the other (white) crew members

disrespectfully4 and that once, when riding to a job site, Grissett berated and

physically assaulted him for no reason. Specifically, Mr. McQueen stated in his




4
        Mr. McQueen contended below that Grisset criticized his work with comments like “that
ain’t done right,” “that ain’t the way that’s done,” and “you need to do that better” and generally
made him feel unwelcome. The magistrate judge correctly noted that Mr. McQueen failed to
establish that these comments were based on race.
                                                 9
              Case: 17-13405       Date Filed: 04/23/2019      Page: 10 of 14


deposition that while he and Grisset were riding in a truck, he informed Grisset that

a hard hat had fallen off the truck, and Grisset responded by shoving him back in

his seat and stating “[s]it back Goddamn it. Sit back MF.” Grisset then told him

three times that he should not say anything else. Mr. McQueen has not shown that

Grisset’s mistreatment of him was based on race and it did not involve racially

derogatory words or gestures. See Adams, 754 F.3d at 1249. Even assuming that

racial animus could be inferred from Mr. McQueen being the only non-white

member of his work crew, this was only a single incident and Mr. McQueen and

Grisset continued to work together after this incident, demonstrating that it was not

severe enough to alter the terms and conditions of his employment. See id.

       Mr. McQueen also submitted evidence before the magistrate judge that other

coworkers once referred to him using a derogatory racial slur and often disparaged

his intelligence.5 There is no evidence, however, that Mr. McQueen was aware of

these comments during the complained of time period, so we decline to consider it

in assessing the totality of Mr. McQueen’s workplace circumstances. See Adams,

754 F.3d at 1250 (“The totality of a plaintiff’s workplace circumstances does not

include other employees’ experiences of which the plaintiff is unaware. Courts




5
        Specifically, Mr. McQueen submitted as evidence the declaration of a coworker, who
recalled that “[o]n one occasion, I overheard white female employees . . . discussing Mr.
McQueen and someone made the statement that he was a ‘dumb nigger.’ These white female
employees often made disparaging comments about Mr. McQueen’s intelligence.”
                                             10
               Case: 17-13405       Date Filed: 04/23/2019       Page: 11 of 14


conduct the objective assessment from the perspective of a reasonable person in

the plaintiff’s position, knowing what the plaintiff knew.”). Moreover, even

considering this evidence together with the above-discussed incident, this

mistreatment considered cumulatively was too sporadic and isolated to be

considered pervasive. See McCann v. Tillman, 526 F.3d 1370, 1379 (11th Cir.

2008); Miller v. Kenworth of Dothan, Inc., 277 F.3d 1269, 1276–77 (11th Cir.

2002). For these reasons, the magistrate judge did not err in granting summary

judgment to ALDOT and the State as to this claim. 6

       C.     Retaliation Claim

       Title VII also prohibits discrimination against an employee if he opposed

any unlawful employment practice made illegal by Title VII or because he made a

charge of discrimination. 42 U.S.C. § 2000e-3(a). Absent direct evidence of

discrimination, we employ the McDonnell Douglas framework when analyzing

claims for retaliation. See Bryant v. Jones, 575 F.3d 1281, 1307 (11th Cir. 2009).

A plaintiff establishes a prima facie case of retaliation by showing that he:

(1) engaged in a statutorily protected activity; (2) suffered an adverse employment

action; and (3) established a causal link between the protected activity and the

adverse action. Id. at 1307–08.


6
        Because Mr. McQueen’s racial discrimination claims fail under Title VII, to the extent he
also raised the same claims under 28 U.S.C. § 1981 and the Equal Protection Clause they
likewise fail. See Bryant, 575 F.3d at 1296 n.20.
                                               11
             Case: 17-13405      Date Filed: 04/23/2019    Page: 12 of 14


      An adverse employment action in the context of retaliation is one that

harmed the plaintiff and “might well have dissuaded a reasonable worker from

making or supporting a charge of discrimination.” Burlington N. & Santa Fe Ry.

Co. v. White, 548 U.S. 53, 68, 126 S. Ct. 2405, 2415 (2006). For example, a poor

performance review that directly results in a denial of a bonus constitutes a

materially adverse action. Crawford, 529 F.3d at 971, 974. However, we have

held that neither an employee’s “fully successful” performance review (rather than

“exceptional”), nor his inability to attend certain committee meetings objectively

constituted materially adverse actions, where the record showed that he suffered no

more than mere frustration. Trask, 822 F.3d at 1195. Retaliation claims must be

proven under a but-for standard, requiring a showing that the plaintiff would not

have suffered the adverse employment action if he had not engaged in the

protected conduct. See Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360–

61, 133 S. Ct. 2517, 2533–34 (2013). “At a minimum, a plaintiff must generally

establish that the employer was actually aware of the protected expression at the

time it took adverse employment action.” Clover v. Total Sys. Servs., Inc., 176

F.3d 1346, 1354 (11th Cir. 1999) (quotation marks omitted). A close temporal

proximity between the alleged retaliatory acts and the protected activity is evidence

of pretext, but insufficient by itself to establish pretext. Hurlbert v. St. Mary’s

Health Care Sys. Inc., 439 F.3d 1286, 1298 (11th Cir. 2006).


                                           12
             Case: 17-13405    Date Filed: 04/23/2019   Page: 13 of 14


      In this case, Mr. McQueen alleged that after he filed an internal and EEOC

complaint about the above-discussed discrimination, he was “subjected to a

suspicious drug screen which upon information and belief was designed to chill his

willingness to engage in protected activity.” As the magistrate judge found, Mr.

McQueen’s drug test did not constitute an adverse employment action because he

passed the test and did not suffer any tangible harm as a result. See Crawford, 529

F.3d at 971–74.

      Although not alleged in his complaint, Mr. McQueen stated in his deposition

that his supervisor, Boothe, threatened to reprimand him after he filed the EEOC

complaint. He also submitted the declaration of his supervisor, Barron, who stated

that after Mr. McQueen filed his EEOC complaint, Boothe questioned Barron

extensively about Mr. McQueen’s job performance and then gave him a low

performance rating. There is no evidence indicating that Booth knew about the

EEOC charges at the time of the rating, however. To the contrary, Booth stated in

a declaration that he was unaware of the EEOC complaint until Mr. McQueen filed

the present lawsuit. Because Mr. McQueen did not establish that his drug test was

an adverse employment action or that Boothe was aware of his protected activity at

the time in question, the magistrate judge did not err in granting summary

judgment to ALDOT and the State as to his retaliation claim. See Clover, 176 F.3d

at 1354.


                                        13
             Case: 17-13405     Date Filed: 04/23/2019   Page: 14 of 14


      D. Claims Asserted Against Individual Defendants

      Finally, because Mr. McQueen’s discrimination and retaliation claims fail,

his § 1983 claims asserted against the Individual Defendants based upon the same

underlying facts must also fail. See Quigg v. Thomas Cty. Sch. Dist., 814 F.3d

1227, 1235 (11th Cir. 2016) (“‘Title VII and [§] 1983 claims have the same

elements where the claims are based on the same set of facts,’ and in such cases,

the claims are subject to the same legal analysis.”).



      For the reasons set forth herein, the judgment of the magistrate judge is

      AFFIRMED.




                                          14